                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DOMINIQUE LASHAUNE CASTILE,                   )
                                              )
               Plaintiff,                     )       Civil Action No. 18-319 Erie
                                              )
       v.                                     )
                                              )
PRIMECARE MEDICAL, INC.,                      )       Magistrate Judge Richard A. Lanzillo
                                              )
                                              )
               Defendant.                     )


                                   MEMORANDUM ORDER

       Plaintiff Dominique Lashaune Castile (“Plaintiff”), an inmate incarcerated at SCI-

Houtzdale, initiated this civil rights action on October 19, 2018. Id. In the caption of his

Complaint, Plaintiff listed the name and address of a single defendant: PrimeCare Medical, Inc.

(“PrimeCare”). ECF No. 5. However, on February 4, 2019, the clerk of courts received a USM-

285 Form from Plaintiff requesting that the United States Marshal serve his Complaint on

PrimeCare and five additional individuals: A. Stuce, C. Scheffler, Miss Dr. Rossino, LPN Kathy

(Doe), and LPN Christine (Doe). See Docket Entry 2/4/19. None of these individuals appear

anywhere in his Complaint. See ECF No. 5.

       In light of the foregoing, it is unclear whether Plaintiff is attempting to add the five

individuals listed above as defendants in this action or if he simply listed them as employees of

PrimeCare for purposes of service. To clarify this ambiguity, Plaintiff is instructed to submit, on

or before March 4, 2019, either: (1) a notice to the Court indicating that the only defendant to be

served in this action is PrimeCare; or (2) an Amended Complaint in which he clearly identifies

                                                  1
each additional defendant and specifies the nature of the misconduct attributed to each. If

Plaintiff elects to submit an Amended Complaint, he is instructed that an Amended Complaint

“must be complete in all respects. It is a new pleading which stands by itself as an adequate

complaint without reference to the complaint already filed.” Williams v. Ferdarko, 2018 WL

3653272, at *1 n. 1 (W.D. Pa. Aug. 1, 2018) (quoting Young v. Keohane, 809 F.Supp. 1185,

1189 (M.D. Pa. 1992)).

       Finally, if Plaintiff intends to proceed in this action against multiple defendants, he must

file a separate USM-285 Form for each defendant. Plaintiff should submit the requisite USM-

285 Forms with his Amended Complaint, if he elects to file one.



       IT IS SO ORDERED.



                                                         /s/ Richard A. Lanzillo_______
                                                         RICHARD A. LANZILLO
                                                         United States Magistrate Judge


Dated: February 12, 2019




                                                 2
